EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

None of the prior art of record teaches or discloses “wherein the optical waveguide comprises an input surface and a plurality of mirror surfaces, the plurality of mirror surfaces including at least a first mirror surface positioned at a first distance from the input surface and a second mirror surface positioned at a second distance from the input surface, wherein the optical waveguide is configured to guide light emitted by the light-emitter device from the input surface to each of the plurality of mirror surfaces, wherein a first portion of the guided light interacts with the first mirror surface so as to direct first reflected light out of the optical waveguide, wherein a second portion of the guided light interacts with the second mirror surface so as to direct second reflected light out of the optical waveguide, wherein the first mirror surface is arranged at a first angle with respect to the substrate, wherein the second mirror surface is arranged at a second angle with respect to the substrate, wherein the second angle is different than the first angle, and wherein the second distance is greater than the first distance” in combination with the rest of the limitations of claims 1 or 20.  Yoshimura et al. (JP 2004-54003) discloses a mirror having a plurality of reflecting surface angles, but Yoshimura et al. does not disclose that the plurality of mirror surfaces direct the first and second reflected light out of the optical waveguide as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	July 27, 2022